Exhibit 10.12




[img3.jpg]
Consulting Agreement



--------------------------------------------------------------------------------

 
May 31, 2013


William Beifuss
1205 Petersen Avenue
Solvang, CA 93463
 
Re:  Consulting Agreement
 
Dear Mr. Beifuss:
 
This document serves as a letter agreement (the “Agreement”) for the consulting
relationship between Carbon Sciences Inc. (the “Company”) and you (the
“Consultant”).

 
Section 1.                      Services to Be Rendered
 
The Company is currently developing a Gas-to-Liquids (GTL) plant.  Consultant
will provide unlimited advice to the Company regarding various aspects of the
Company’s business including, but not limited to, development issues, business
strategy and operations (the “Services”).
 
Section 2.                     Term and Compensation
 
(a) The Consultant shall provide services to the Company beginning on May 31,
2013.


(b)  In  exchange  for  the  Services  listed  in  Section  1,  the  Consultant  shall  receive  from  the
Company a fee of $5,000.00 per month.
 


(c) Either party may terminate this Agreement with a 30-day prior written
notice.
 
Section 3.      Reimbursement of Expenses
 
The Company shall reimburse Consultant for authorized expenses incurred by
Consultant in the performance of his duties, provided that such expenses are
reasonable in amount, incurred for the benefit
of  the  Company,  and  are  supported  by  itemized  accountings  and  expense  receipts  submitted  to  the
Company prior to any reimbursement.
 
Section 4.        Confidentiality
 
Consultant shall hold in confidence and not disclose to any person or party any
of the valuable, confidential, and proprietary business, financial, technical,
economic, sales, and/or other types of proprietary business information relating
to the Company (including all trade secrets), in whatever form,

 
 

--------------------------------------------------------------------------------

 

 
whether oral, written, or electronic (collectively, the “Confidential
Information”), to which Consultant has, or is given (or has had or been given),
access as a result of this engagement and the relationship between the Company
and Consultant without appropriate protective treatment of the applicable
Confidential Information prior to its disclosure.  Section 4 of this Agreement
shall survive the termination of this Agreement.
 
Section 5.                      Ownership
 


Consultant agrees that all ideas, concepts and designs related to the Technology
(“Intellectual Property) as a result of this Agreement shall be the sole the
property of the Company.  Consultant hereby assign to the Company all of his
right, title and interest in any such Intellectual Property, and execute,
acknowledge  and  deliver  such  instruments  as are  necessary  to
confirm  the  ownership  thereof  by the Company.
 
Section 6.                      Independent Contractor
 


(a)  Consultant acknowledges that in performing Services pursuant to this
Agreement, Consultant (a) shall be an independent contractor and not an employee
of the Company, (b) shall not be entitled to participate in any fringe benefit
programs established by the Company for the benefit of its employees, and (c)
shall be solely responsible for paying prior to delinquency, and shall
indemnify, defend, and hold the Company free and harmless from and against, all
income taxes, self-employment taxes, and other taxes (including any interest and
penalties with respect thereto) imposed on the fees and expense reimbursements
paid by the Company to Consultant pursuant to this Agreement.
 
Section 7.                      General Provisions
 


(a) This Agreement represents the entire understanding of the parties with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous understandings, whether written or oral,
regarding  the  subject  matter  hereof,  and  (ii)  may  not  be  modified  or  amended,  except  by  a  written
instrument, executed by the party against whom enforcement of such amendment may
be sought.
 
(b) This Agreement shall be construed in accordance with, and governed by, the
laws of the State of California, without regard to choice of law rules or the
principles of conflict of laws. Venue for any action brought  regarding  the
interpretation  or enforcement  of this engagement  shall lie exclusively  in
Santa Barbara County, California.
 
Please confirm the foregoing is in accordance with your understandings and
agreements with the Company by signing below. Accepted and agreed as of the date
first written above;
 
 
 
COMPANY
CONSULTANT
Carbon Sciences, Inc.
     
[img2.jpg]
  [img1.jpg]
_________________________
Byron H. Elton, CEO
_________________________
William Beifuss
   
Mailing Address:
Mailing Address:
5511-C Ekwill St.
1205 Petersen Avenue
Santa Barbara, CA 93111
Solvang, CA 93463


 
 

--------------------------------------------------------------------------------

 

